DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 objected to because of the following informalities: 
The last line of claim 20 recites “fluid coupled”. This appears to be a typo of --fluidly--.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure release mechanism” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Regarding claim 12, the “pressure release mechanism configured to release fluid…” Is interpreted as a burst disc as described in Paragraph 17 of Applicant’s specification, and all known equivalents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the container" in lines 2 - 4.  There is insufficient antecedent basis for this limitation in the claim as the preceding claims recite both a container, and a second container and it is unclear which container is being referred to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 2, 6 - 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0193574 A1), hereinafter Smith, in view of Dunne (US 2010/0326438 A1).

Regarding claim 1, Smith teaches a medical device (Fig. 1) comprising: an application device having a first fluid path therethrough (Fig. 10, element 180; Paragraph 40); and a container movably attached to the application device (Figs. 1 and 10, element 16; Paragraphs 21 - 22), wherein the container and the application device have a second fluid path therethrough (dashed arrows in Fig. 1; also Fig. 10, elements 174, 176, and 178), wherein the container includes an inner chamber that is intermediate proximal and distal portions of the second fluid path (Fig. 10, elements 16, 54, and 180), wherein the inner chamber is fluidly isolated from the proximal portion of the second fluid path at a first position of the container, and wherein the inner chamber is fluidly coupled to the proximal and distal portions of the 
Smith does not explicitly teach the passage of fluid through the first fluid path is separately controllable from the passage of fluid through the second fluid path.
In the same field of endeavor, Dunne teaches a powder delivery device (Figs. 1 and 2; Abstract) having a container (element 13) and a first bypass path (elements 15 and 18b). Dunne also teaches using valves to separately control first and second fluid paths (Fig. 2, elements 6 and 16; Paragraph 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid paths of Smith to comprise the valves of Dunne. Doing so would allow for separate control over the fluid paths and would further allow for metering of doses by way of said valves (Paragraphs 6 and 35 of Dunne).

Regarding claim 2, the combination of Smith and Dunne substantially discloses the invention as claimed. Smith further teaches a second container including a propellant fluid and configured to be attached to an inlet of the application device (Paragraph 20 describes attachment to a pressurized gas source).



Regarding claim 7, the combination of Smith and Dunne substantially discloses the invention as claimed.
As previously stated, Dunne teaches using valves to separately control first and second fluid paths, and that these valves may be individually controlled by a user (said valves being actuated by the user, thus inherently comprising actuators; Fig. 2, elements 6 and 16; Paragraph 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid paths of Smith to comprise the actuating valves of Dunne. Doing so would allow for separate control over the fluid paths and would further allow for metering of doses by way of said valves (Paragraphs 6 and 35 of Dunne).

Regarding claim 8, the combination of Smith and Dunne substantially discloses the invention as claimed.
Smith further discloses a chamber inlet (Fig. 1 element 34 and Fid. 9, element 170).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid paths of Smith to comprise the filters of Dunne. Doing so would allow a propellant fluid to pass through and enter the inner chamber from the proximal portion of the second fluid path and would prevent a material provided in the container (in the form of large clumps or particles) from entering the fluid path, including proximal portion of the second fluid path. Doing so would reduce the risk of clogging (Paragraph 57 of Dunne).

Regarding claim 16, Smith teaches a medical device (Fig. 1) comprising: an application device having a first fluid path therethrough (Fig. 10, element 180; Paragraph 40); and a container movably attached to the application device (Figs. 1 and 10, element 16; Paragraphs 21 - 22), wherein the container and the application device have a second fluid path therethrough (dashed arrows in Fig. 1; also Fig. 10, elements 174, 176, and 178), wherein the container includes an inner chamber having an inlet configured to be fluidly coupled to proximal portion of  the second fluid path (Fig. 10, elements 16, 54, and 180), and an outlet configured to be fluidly coupled to a distal portion of the second fluid path (Fig. 1, element 36);
 wherein the inner chamber is fluidly decoupled form the proximal portion of the second fluid path when the container is at a first position, and the inner chamber is fluidly coupled to 
Smith does not explicitly teach the container having a filter configured to prevent a material provided in the container from entering the proximal portion of the first fluid path.
In the same field of endeavor, Dunne teaches a powder delivery device (Figs. 1 and 2; Abstract) having a container (element 13) and a filter (Paragraph 57 indicates a filter used in the container to prevent large particles of the powder from entering the fluid path, but allowing small particles and the propellant fluid through).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid paths of Smith to comprise the filters of Dunne. Doing so would prevent a material provided in the container from entering the proximal portion of the first fluid path and would reduce the risk of clogging (Paragraph 57 of Dunne).

Claims 3 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Dunne as applied to claim 1 above, and further in view of Djupesland (US 2004/0112378 A1).


In the same field of endeavor, Djupesland teaches a spray application device (Fig. 1; Abstract) comprising a container of pressurized fluid (Figs. 9a and 9b; element 162) and further comprises a locking mechanism for securing the container to the device (element 164 and 172; Paragraph 184).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Smith and Dunne to comprise the locking mechanism of Djupesland. Doing so would allow for the second container to be securely held within the device, and would also allow for the second container to be actuated between an operative and inoperative position (in the same manner as described in Paragraph 24 of Djupesland).

Regarding claim 4, the combination of Smith, Dunne, and Djupesland substantially discloses the invention as claimed. Djupesland further teaches the locking mechanism including a lever pivotally connected to the application device (Figs. 9A and 9b, element 174); a piston connected the lever and contacting the second container (element 160), wherein in a first position of the lever, the second container is fluidly decoupled from the application device, and a second position of the lever, the second container is fluidly coupled to the application device (Paragraph 184).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Dunne and Djupesland as applied to claim 4 above, and further in view of Steiner et al. (US 2004/0182387 A1), hereinafter Steiner.

Regarding claim 5, the combination of Smith, Dunne, and Djupesland substantially discloses the invention as claimed.
They do not explicitly disclose a protrusion extending from a surface of the piston towards the inlet, wherein a void extends into the container from a surface facing the piston, and wherein the protrusion extends into the void and maintains a fixed position of the container with respect to the piston.
In the same field of endeavor Steiner teaches a medical powder applicator (Fig. 1; Abstract) which uses mating protrusions and recesses (Paragraphs 22 and 70; also see Fig. 5, element 319).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the piston and bottom surface of the second 
Further, while Steiner teaches the opposite arrangement of protrusions and voids, it would be obvious to reverse said configuration such that the protrusion extends from the surface of the piston and a void extends into the container since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. In the instant case flipping the swapping the protrusion and voids with one another would still perform the same function of creating a mating alignment arrangement.

Claims 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Dunne as applied to claim 1 above, and further in view of Perry et al. (US 5,957,119 A1), hereinafter Perry.

Regarding claim 12, the combination of Smith and Dunne substantially discloses the invention as claimed. They do not explicitly teach the second fluid path including a pressure release mechanism configured to release fluid when a pressure of a fluid in the second fluid path is greater than a threshold, and wherein the threshold is greater than a desired pressure of a fluid at an outlet of the second fluid path.
In addressing the same problem as Applicant, the problem being the regulation of pressurized fluid, Perry teaches a valve pressure regulation system for use in compressed gas 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channels of Smith and Dunne (as Smith and Dune also teach the use of regulating valves in said channels), including the second fluid path, to comprise the burst disc of Perry. Doing so would be advantageous to provide a safe outlet for pressure in the event the pressure within the device exceeds a threshold (as recognized in Col. 9, lines 26 - 33 of Perry; such as in the event of clogs or blockages indicated in Paragraph 40 of Smith).

Regarding claim 13, the combination of Smith, Dunne, and Perry substantially discloses the invention as claimed. As previously stated, Perry teaches comprising a burst disc pressure release mechanism (Col. 9, lines 26 - 33). Perry further teaches the burst disc being used in conjunction with valves (Col. 9, lines 16 - 17 and 33 - 36).
Thus, as Smith teaches having valves in the inner chamber and container (Paragraph 25), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container to also comprise a burst disc to be used in conjunction with the valve of Smith. Doing so would serve the same function of providing a safety pressure release in the event of an exceeded pressure threshold (Col. 9, lines 26 - 33 of Perry) such as a blockage, particular within the container.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channels of Smith and Dunne (as Smith and Dune also teach the use of regulating valves in said channels), including the second fluid path, to comprise the burst disc of Perry. Doing so would be advantageous to provide a safe outlet for pressure in the event the pressure within the device exceeds a threshold (as recognized in Col. 9, lines 26 - 33 of Perry; such as in the event of clogs or blockages indicated in Paragraph 40 of Smith).
They do not explicitly disclose a second pressure release mechanism. However, doing so would be obvious since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the addition of a second pressure release mechanism would serve the same purpose of any previous pressure release mechanisms in relieving excess pressure.
Further, when actuated, said pressure release burst is mechanism would inherently release any propellant fluid from the second container contained within the fluid pathways or anywhere else within the device that the propellant fluid travels, particularly as the propellant fluid would be the only source of high or exceeded pressure within the device.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Dunne as applied to claim 1 above, and further in view of Ducharme et al. (US 2010/0305505 A1), hereinafter Ducharme.

Regarding claim 15, the combination of Smith and Dunne substantially discloses the invention as claimed. Smith further teaches a catheter attached to an outlet of the distal portion of the second fluid path (Fig. 1, element 18; Paragraphs 18 - 19).
Smith and Dunne do not explicitly teach the use of a luer connection.
In the same field of endeavor, Ducharme teaches a powder application device (Figs. 1 and 2; Abstract) comprising an outlet and catheter with a luer connection (element 90; Paragraph 72 describes a luer connection to easily exchange catheters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlet of Smith and Dunne to comprise the luer connection of Ducharme. Doing so would allow for analogous delivery of powder/fluid and would be beneficial in providing easy exchange of the outlet catheter (Paragraph 72 of Ducharme).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Dunne as applied to claim 16 above, and further in view of Bullock et al. (US 2013/0206866 A1), hereinafter Bullock.


In the same field of endeavor Bullock teaches a medical spray applicator (Fig. 3D; Abstract) having a propellant (element 200) and material within a container (element 30), cams and grooves to attach the container to the device (see page 5, right Col., indicated as claim 9, which describes the container comprising threads i.e. cams which would match corresponding grooves on the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container and device of Smith and Dunne to comprise matching cams and grooves as taught by Bullock. Doing so would thus result in the cams being disposed at a first and wherein the container is at a first position and the camping disposed at a second end of the groove and the containers at a second position as the device is screwed in. Doing so would facilitate a secure and releasable connection between the container and the device.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of and Perry.

Smith does not explicitly teach the second fluid path including a relief valve configured to release a fluid from the second fluid path when a pressure within the second fluid path is greater than a threshold.
In addressing the same problem as Applicant, the problem being the regulation of pressurized fluid, Perry teaches a valve pressure regulation system for use in compressed gas gun systems and spraying devices (Abstract and Col 1, line 18) comprising a relief valve (i.e. burst disc) pressure release mechanism designed to open when the pressure exceeds a set pressure, and thus would release the pressurized fluid (Col. 9, lines 26 - 33).

Further, said relieve valve would inherently release any propellant fluid the fluid pathways or anywhere else within the device that the propellant fluid travels, particularly as the propellant fluid would be the only source of high or exceeded pressure within the device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Perry as applied to claim 19 above, and further in view of Djupesland.

Regarding claim 20, the combination of Smith and Perry substantially discloses the invention as claimed.
Smith further teaches a second container including a propellant fluid and configured to be attached to an inlet of the application device (Paragraph 20 describes attachment to a pressurized gas source).
Smith and Perry do not explicitly teach a locking mechanism, wherein the locking mechanism includes; a lever pivotally connected to the application device; a piston connected to the lever and contacting the second container, wherein in a first position of the lever, the 
In the same field of endeavor, Djupesland teaches a spray application device (Fig. 1; Abstract) comprising a container of pressurized fluid (Figs. 9a and 9b; element 162) and further comprises a locking mechanism for securing the container to the device (element 164 and 172; Paragraph 184).
Djupesland further teaches the locking mechanism including a lever pivotally connected to the application device (Figs. 9A and 9b, element 174); a piston connected the lever and contacting the second container (element 160), wherein in a first position of the lever, the second container is fluidly decoupled from the application device, and a second position of the lever, the second container is fluidly coupled to the application device (Paragraph 184).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Smith and Perry to comprise the locking mechanism of Djupesland. Doing so would allow for the second container to be securely held within the device, and would also allow for the second container to be actuated between an operative and inoperative position (i.e. fluid coupling and decoupling; in the same manner as described in Paragraph 24 of Djupesland).

Allowable Subject Matter
Claims 9 - 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art drawn to Smith, fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in claims 9 and 17, which recites features not taught or suggested by the prior art.
In particular, Smith fails to teach the inner chamber including a tube having an outlet port, and the inner chamber including a sheath disposed about a tube in the inner chamber, wherein the outlet port is covered by the sheath when the container is in the first position, and wherein the outlet port is exposed from the sheath in the container is at the second position. Rather, Smith uses an auger and does not use rotation of the chamber to control set auger. The secondary reference of Ducharme also uses a significantly different mechanism to control flow through the powder chamber. Further, replacing either mechanism would appear to require significant changing of the device beyond what may be considered obvious, without the use of hindsight.

Claims 10 - 11 are indicated as allowable by virtue of their dependency on claim nine.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schwarz et al. (US 2013/0270365 A1) teaches an analogous spray device having multiple fluid paths (Fig. 7)
 Allred et al. (US 6,021,776 A) teaches an analogous spray device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J. WEISS/             Supervisory Patent Examiner, Art Unit 3781